Citation Nr: 1739696	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  11-15 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for paralysis of the median nerve of the right upper extremity, previously claimed as numbness and loss of sensation of the right upper extremities.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. J. In, Counsel

INTRODUCTION

The Veteran served on active duty from April 1979 to August 1983; December 1990 to July 1991; October 2001 to May 2002; and from February 2003 to September 2004.  He also has periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) with the Army Reserve components. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

The Board remanded the case for further development in January 2016, at which time the claim of entitlement to service connection for petit mal seizures was also remanded.  Subsequently, in an October 2016 rating decision, service connection was granted for seizures, petit mal, with a 10 percent rating effective May 12, 1997.  As this represents a full grant of the benefit sought on appeal and the Veteran has not disagreed with the disability rating or effective date assigned, that claim is no longer on appeal before the Board.

The reopened issue of entitlement to service connection for a left knee disability and the issue of entitlement to service connection for paralysis of the median nerve of the right upper extremities, previously claimed as numbness and loss of sensation of the right upper extremities, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An October 1984 rating decision denied the Veteran's claim for entitlement to service connection for bilateral knee disorders; and the Veteran did not appeal that decision in a timely manner nor was any new and material evidence submitted within the appeal period.

2.  Evidence added to the record since the final October 1984 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a left knee disability.


CONCLUSIONS OF LAW

1.  The October 1984 rating decision that denied a claim to reopen a claim of entitlement to service connection for bilateral knee disorders is final.  38 U.S.C. 
§ 4005 (c) (1982), 38 C.F.R. §§ 3.104, 19.129, 19.192 (1984).

2.  New and material evidence having been received the claim for entitlement of service connection for a left knee disability is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156(a), 20.1101 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Given the favorable disposition of the action here, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA in the context of the issue of whether new and material evidence has been received to reopen the claim for service connection for a left knee disability.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Pertinent procedural regulations provide that "[n]othing in [38 U.S.C.A. § 5103A] shall be construed to require [VA] to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in [38 U.S.C.A. § 5108 ]."  38 U.S.C.A. § 5103A(f).  Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).

New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the Court of Appeals for Veterans Claims (the Court) held the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Even if no appeal is filed, a rating decision is not final if new and material evidence is submitted within the appeal period and has not yet been considered by VA.  38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011)

In August 1983, the Veteran applied for entitlement to service-connection for "lock knees."  The RO denied the claim in an October 1984 rating decision finding that although the service treatment records noted chondromalacia, there was no evidence of knee problems shown after December 17, 1982, when treated for strain.  It was determined that the Veteran's chondromalacia patellae represented a developmental abnormality, not aggravated by service.  The Veteran did not submit any evidence within one year of the October 1984 rating decision, nor did he file a timely appeal to the October 1994 rating decision.  Therefore, it is final.  38 U.S.C. § 4005 (c) (1982), 38 C.F.R. §§ 3.104, 19.129, 19.192 (1984).

The Veteran filed a claim to reopen his claim for service connection for left knee disability in April 2007.  The February 2008 rating decision on appeal denied the claim to reopen.

The basis of the October 1984 prior final denial was the RO's findings that the Veteran had a developmental abnormality that was not aggravated by service.  Thus, in order for the Veteran's claim to be reopened, evidence must have been added to the record since the October 1984 rating decision that addresses this basis.

The evidence before VA at the time of the October 1984 rating decision consisted of service treatment records which included a notation of an old injury to both knees.  Pertinent evidence submitted and obtained since the October 1984 rating decision includes VA treatment records dated from August 2004 to July 2016, VA or VA fee-based examination reports dated June 1997, August 1998, November 1998, November 2007, and March 2011, and treatment records from the Madigan Army Medical Center, dated from March 2002 to August 2004.

The medical evidence of record now includes a current diagnosis of degenerative arthritis of the left knee other than chondromalacia, which the RO found to be a developmental abnormality.  Specifically, a February 2011 QTC examination report noted that the left knee x-ray showed degenerative arthritic changes.  The subjective factors were history of chronic left knee pain, as reported by the Veteran.  Additionally, a March 2014 VA treatment record notes crepitans on both knees with decreased joint space, bilaterally.  The assessment was knee pain likely due to osteoarthritis, with some locking of the left knee.  

Without addressing the merits of this evidence, the Board finds that the additional evidence addresses whether the Veteran currently has a left knee disorder that may be related to his service, and is presumed credible for the limited purpose of reopening the claim.  Justus, 3 Vet. App. at 512-13.  Thus, this evidence is both "new,' as it has not previously been considered by VA, and "material," as it raises the reasonable possibility of substantiating the Veteran's claim.

The Board thus finds that new and material evidence has been submitted to reopen the issue of entitlement to service connection for a left knee disability since the October 1984 rating decision.  On this basis, the issue of entitlement to service connection for a left knee disability is reopened.


ORDER

New and material evidence not having been received, the claim for service connection for a left knee disability is reopened, and to that extent only, the appeal is granted.


REMAND

The Veteran contends that he injured his left knee when he hit his knee on a log during basic training going through an obstacle course.  He has consistently reported the same history during VA examinations in June 1997, August 1998, November 2007, and February 2011, as well as during an October 2014 RO hearing.

In March 2011, VA obtained an independent medical opinion (IME).  The physician noted that the service treatment records showed no evidence of any evaluation, treatment, or complaints of the Veteran's left knee.  Therefore, the physician concluded that although degenerative arthritis of the left knee joint was shown, it is less likely than not that the Veteran had a chronic and permanent left knee disorder that first manifested during a period of service.

However, in reviewing the record, the Board finds that the March 2011 physician's statements are inaccurate and contradicted by the evidence of record.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that a medical opinion based on an inaccurate factual premise is not probative).  Although service treatment records dated July 1979, and March and April 1981 reflect only right knee problems, a May 1980 service treatment record states that the Veteran was seen on follow up for bilateral knee pain.  It was noted that he had a history of knee problems and went through physical therapy for 6 months.  The Veteran complained of old injury to both knees that occurred during basic and AIT training.  He stated continuously that he hit his knees on logs which resulted in recurring pain. 

Consequently, the March 2011 medical opinion is not adequate for VA purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that if VA provides a veteran with an examination in a service connection claim, the examination must be adequate).  Thus, the Board finds that a new medical opinion is required to adequately decide the merits of the claim.

With regard to the claim for paralysis of the median nerve of the right upper extremity, a VA peripheral nerves examination was conducted in September 2016, pursuant to the Board's January 2016 remand.  The September 2016 VA examination report notes diagnoses of bilateral carpal tunnel syndrome and right ulnar neuropathy.  The Veteran reported that around 1998 he noted a sense of intermittent tingling in the bilateral hands associated with occasional discomfort about the medial elbow and the ventral wrist.  He clearly described paresthesias in both ulnar and median nerve distributions.  He did not recall any particular event, illness, or injury that seemed to cause the symptoms.  

The examiner noted that service treatment records contained no reference to right medial nerve conditions during active duty and that there was no evidence that the condition was caused by a specific in-service event, illness, or injury.  The examiner provided an opinion that "[t]here is no STR [(service treatment record)] reference found regarding right ulnar neuropathy.  It appears that it is less than 50% likely this condition developed in service."

Here, the only rationale provided by the examiner for the negative nexus opinion was the absence of treatment records recording the Veteran's symptomatology or diagnosis in service.  Clearly, the examiner based the opinion on the absence of treatments, and failed to consider the Veteran's description of his symptomatology.  In this regard, the Board highlights the relevant law that generally, "symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage v. Gober, 10 Vet. App. 488, 496 (1997), citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991); see also Buchanan v. Nicholson, 451 F.3d at 1336-37 (holding that although "the lack of contemporaneous medical records may be a fact that the Board can consider and weigh against a veteran's lay evidence, the lack of such records does not, in and of itself, render lay evidence not credible.").

In this case, the Veteran reported during a June 1997 VA examination that he had decreased sensation in his hands and fingertips, which felt like his hand going to sleep.  At an August 1998 VA examination, he reported good grip strength intermixed with periodic episodes of numbness, bilaterally, which prompted clumsiness.  He is able to demonstrate excellent residual upper extremity strength by carrying 70 to 80 pound barrels at work without difficulty between episodes of in-between.  During a November 2007 VA examination, the Veteran reported the loss of sensation and numbness had existed for 10 years, and due to the nerve disease, there was tingling and numbness, weakness and pain of the affected parts.  A March 2011 IME report notes the Veteran's complaint of loss of sensation of the extremities, from the elbow to the fingertips and that the condition had existed since 1995.  The symptoms occurred constantly and the Veteran was treated with a cast while in Iraq and he is currently treated with a brace.  During a May 2015 VA examination, the Veteran reported that the onset of the condition was in 2004 and that he was diagnosed with carpal tunnel syndrome of the right wrist.

Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, the medical opinion provided by the VA examiner fails to address the Veteran's contentions.  For example, the VA examiner could have addressed whether any claimed symptoms were consistent with the Veteran's complaints through the years, or whether the complaints, and reported symptoms in service are consistent with the current disorders.  Instead, the examiner determined, incorrectly, that lack of treatment records are the only evidence which can provide the basis for an opinion concerning etiology.

Consequently, the case is remanded for a new comprehensive VA examination.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that the Board is prohibited from substituting its own medical judgment in place of the opinions of competent medical professionals); Barr, 21 Vet. App. at 311.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the Veteran's claims file any updated treatment records for the Veteran from the VA Medical Center (VAMC) in Spokane, Washington and all associated outpatient clinics, dated from July 2016 to the present.  All actions to obtain the requested records should be documented in the claims file.

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of any current left knee disability by an examiner with the appropriate expertise.  The claims file should be made available to the examiner in conjunction with the examination.  Any indicated special diagnostic tests that are deemed necessary for an accurate assessment should be obtained.

Following a review of the medical records in the claims file, the examiner must offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's currently diagnosed left knee disability demonstrated during the claim is related to the Veteran's military service, specifically including the claimed knee injury during basic training in 1979. 

Specifically, the examiner must address a May 1980 service treatment report noting the Veteran's complaints of bilateral knee pain and history of injury to both knees during basic and AIT training.

A complete rationale must be provided for the opinions expressed.

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of any current right upper extremity neurological disability by an  examiner with the appropriate expertise.  The claims file should be made available to the examiner in conjunction with the examination.  Any indicated special diagnostic tests that are deemed necessary for an accurate assessment should be obtained.

After a thorough review of all evidence in the claims file, to include the Veteran's service and post-service treatment records, and the Veteran's lay statements, the examiner should (a) determine the diagnoses of all current right upper extremity neurological disorders and (b) provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any of the disorders were incurred in or otherwise related to the Veteran's military service.

The examiner is asked to elicit information from the Veteran regarding current symptoms and complaints through the years, and fully consider the Veteran's lay statements regarding the onset and symptoms of the claimed disability.

In rendering the requested opinion and rationale, the examiner must note that the fact that there is no documentation of treatment in the Veteran's service treatment records is not necessarily fatal to the Veteran's claims and cannot be the only basis by which to reject a possible nexus to service.

A complete rationale for any opinion expressed should be provided.

4.  After completing the above development, and any other development deemed necessary, readjudicate the claims on appeal, taking into consideration any newly acquired evidence.  If any benefit sought on appeal remains denied, provide an additional supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board for appellate review, after the Veteran and his representative have had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the r matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


